
	

116 HR 3224 : Deborah Sampson Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 3224
		IN THE SENATE OF THE UNITED STATES
		November 13, 2019Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for increased access to Department of Veterans
			 Affairs medical care for women veterans.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Deborah Sampson Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Veterans Health Administration
					Sec. 101. Office of Women’s Health in the Department of Veterans Affairs.
					Sec. 102. Expansion of capabilities of women veterans call center to include text messaging.
					Sec. 103. Requirement for Department of Veterans Affairs internet website to provide information on
			 services available to women veterans.
					Sec. 104. Report on Women Veterans Retrofit Initiative.
					Sec. 105. Establishment of environment of care standards and inspections at Department of Veterans
			 Affairs medical centers.
					Sec. 106. Additional funding for primary care and emergency care clinicians in Women Veterans
			 Health Care Mini-Residency Program.
					Sec. 107. Establishment of women veteran training module for non-Department of Veterans Affairs
			 health care providers.
					Title II—Medical care
					Sec. 201. Improved access to Department of Veterans Affairs medical care for women veterans.
					Sec. 202. Counseling and treatment for sexual trauma.
					Sec. 203. Counseling in retreat settings for women veterans and other individuals.
					Sec. 204. Improvement of health care services provided to newborn children by Department of
			 Veterans Affairs.
					Title III—Reports and other matters
					Subtitle A—Reports
					Sec. 301. Assessment of effects of intimate partner violence on women veterans by Advisory
			 Committee on Women Veterans.
					Sec. 302. Study on staffing of Women Veteran Program Manager program at medical centers of the
			 Department of Veterans Affairs and training of staff.
					Sec. 303. Report on availability of prosthetic items for women veterans from the Department of
			 Veterans Affairs.
					Sec. 304. Study of barriers for women veterans to health care from the Department of Veterans
			 Affairs.
					Sec. 305. Report regarding veterans who receive benefits under laws administered by the Secretary
			 of Veterans Affairs.
					Sec. 306. Study on Women Veteran Coordinator program.
					Subtitle B—Other matters
					Sec. 321. Anti-harassment and anti-sexual assault policy of the Department of Veterans Affairs.
					Sec. 322. Support for organizations that have a focus on providing assistance to women veterans and
			 their families.
					Sec. 323. Gap analysis of Department of Veterans Affairs programs that provide assistance to women
			 veterans who are homeless.
					Sec. 324. Department of Veterans Affairs public-private partnership on legal services for women
			 veterans.
					Sec. 325. Program to assist veterans who experience intimate partner violence or sexual assault.
					Sec. 326. Study and task force on veterans experiencing intimate partner violence or sexual
			 assault.
			IVeterans Health Administration
			101.Office of Women’s Health in the Department of Veterans Affairs
 (a)Director of Women’s HealthSubsection (a) of section 7306 of title 38, United States Code, is amended— (1)by redesignating paragraph (10) as paragraph (11); and
 (2)by inserting after paragraph (9) the following new paragraph:  (10)The Director of Women’s Health..
					(b)Organization of Office
 (1)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end of the following new sections:
						
							7310.Office of Women’s Health
								(a)Establishment
 (1)The Under Secretary for Health shall establish and operate in the Veterans Health Administration the Office of Women’s Health (hereinafter in this section referred to as the Office). The Office shall be located at the Central Office of the Department of Veterans Affairs.
 (2)The head of the Office is the Director of Women’s Health (hereinafter in this section referred to as the Director). The Director shall report to the Under Secretary for Health.
 (3)The Under Secretary for Health shall provide the Office with such staff and other support as may be necessary for the Office to carry out effectively its functions under this section.
 (4)The Under Secretary for Health may reorganize existing offices within the Veterans Health Administration as of the date of the enactment of this section in order to avoid duplication with the functions of the Office.
 (b)PurposeThe functions of the Office include the following: (1)To provide a central office for monitoring and encouraging the activities of the Veterans Health Administration with respect to the provision, evaluation, and improvement of women veterans’ health care services in the Department.
 (2)To develop and implement standards of care for the provision of health care for women veterans in the Department.
 (3)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans in the Department, to provide technical assistance to medical facilities of the Department to address and remedy deficiencies, and to perform oversight of implementation of standards of care for women veterans’ health care in the Department.
 (4)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans provided through the community pursuant to this title, and to provide recommendations to the appropriate office to address and remedy any deficiencies.
 (5)To oversee distribution of resources and information related to women veterans’ health programming under this title.
 (6)To promote the expansion and improvement of clinical, research, and educational activities of the Veterans Health Administration with respect the health care of women veterans.
 (7)To provide, as part of the annual budgeting process, recommendations with respect to the amount of funds to be requested for furnishing hospital care and medical services to women veterans pursuant to chapter 17 of this title, including, at a minimum, recommendations that ensure that such amount of funds either reflect or exceed the proportion of veterans enrolled in the patient enrollment system under section 1705 of this title who are women.
 (8)To provide recommendations to the Under Secretary for Health with respect to modifying the Veterans Equitable Resource Allocation system to ensure that resource allocations under such system reflect the health care needs of women veterans.
 (9)To carry out such other duties as the Under Secretary for Health may require. (c)RecommendationsIf the Under Secretary for Health determines not to implement any recommendation made by the Director with respect to the allocation of resources to address the health care needs of women veterans, the Secretary shall notify the appropriate congressional committees of such determination by not later than 30 days after the date on which the Under Secretary for Health receives the recommendation. Each such notification shall include the following:
 (1)The reasoning of the Under Secretary for Health in making such determination. (2)An alternative, if one is selected, to such recommendation that the Under Secretary for Health will carry out to fulfill the health care needs of women veterans.
 (d)Standards of careIn this section, the standards of care for the provision of health care for women veterans in the Department shall include, at a minimum, the following:
 (1)Requirement for— (A)at least one designated women’s health primary care provider at each medical center whose duties include, to the extent practicable, providing training to other health care providers of the Department with respect to the needs of women veterans; and
 (B)at least one designated women’s health primary care provider at each community-based outpatient clinic of the Department who may serve female patients as a percentage of the total duties of the provider.
 (2)Other requirements as determined by the Under Secretary for Health. (e)OutreachThe Director shall ensure that—
 (1)not less frequently than biannually, each medical facility of the Department holds a public forum for women veterans that occurs outside of regular business hours; and
 (2)not less frequently than quarterly, each medical facility of the Department convenes a focus group of women veterans that includes a discussion of harassment occurring at such facility.
 (f)DefinitionsIn this section: (1)The term appropriate congressional committees has the meaning given that term in section 7310A of this title.
 (2)The term facility of the Department has the meaning given the term in section 1701(3). (3)The term Veterans Equitable Resource Allocation system means the resource allocation system established pursuant to section 429 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 110 Stat. 2929).
									7310A.Annual reports on women’s Health
 (a)Annual reportsNot later than December 1 of each year, the Director of Women’s Health shall submit to the appropriate congressional committees a report containing the matters under subsections (b) through (g).
 (b)Office of Women’s HealthEach report under subsection (a) shall include a description of— (1)actions taken by the Office of Women’s Health in the preceding fiscal year to improve the Department’s provision of health care to women veterans;
 (2)any identified deficiencies related to the Department’s provision of health care to women veterans and the standards of care established in section 7310 of this title, and the Department’s plan to address such deficiencies;
 (3)the funding and personnel provided to the Office and whether additional funding or personnel are needed to meet the requirements of such section; and
 (4)other information that would be of interest to the appropriate congressional committees with respect to oversight of the Department’s provision of health care to women veterans.
 (c)Access to gender-Specific servicesEach report under subsection (a) shall include an analysis of the access of women veterans to gender-specific services under contracts, agreements, or other arrangements with non-Department medical providers entered into by the Secretary for the provision of hospital care or medical services to veterans. Such analysis shall include data and performance measures for the availability of gender specific services, including—
 (1)the average wait time between the veteran’s preferred appointment date and the date on which the appointment is completed;
 (2)the average driving time required for veterans to attend appointments; and (3)reasons why appointments could not be scheduled with non-Department medical providers.
 (d)Locations where women veterans are using health careEach report under subsection (a) shall include an analysis of the use by women veterans of health care from the Department, including the following information:
 (1)The number of women veterans who reside in each State. (2)The number of women veterans in each State who are enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) this title.
 (3)Of the women veterans who are so enrolled, the number who have received health care under the laws administered by the Secretary at least one time during the 1-year period preceding the submittal of the report.
 (4)The number of women veterans who have been seen at each medical facility of the Department during such year.
 (5)The number of appointments that women veterans have had at each such facility during such year. (6)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of increase in patient population of women veterans as measured by the increase in unique women veteran patient use.
 (7)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of decrease in patient population of women veterans as measured by the decrease in unique women veterans patient use.
 (e)Models of careEach report under subsection (a) shall include an analysis of the use by the Department of general primary care clinics, separate but shared spaces, and women's health centers as models of providing health care to women veterans. Such analysis shall include the following:
 (1)The number of facilities of the Department that fall into each such model, disaggregated by Veterans Integrated Service Network and State.
 (2)A description of the criteria used by the Department to determine which such model is most appropriate for each facility of the Department.
 (3)An assessment of how the Department decides to make investments to modify facilities to a different model.
 (4)A description of what, if any, plans the Department has to modify facilities from general primary care clinics to another model.
 (5)An assessment of whether any facilities could be modified to a separate but shared space for a women’s health center within planned investments under the strategic capital investment planning process of the Department.
 (6)An assessment of whether any facilities could be modified to a separate or shared space, or women’s health center with minor modifications to existing plans under the strategic capital investment planning process of the Department.
 (7)An assessment of whether the Department has a goal for how many facilities should fall into each such model.
 (f)StaffingEach report under subsection (a) shall include an analysis of the staffing of the Department relating to the treatment of women, including the following, disaggregated by Veterans Integrated Service Network and State (except with respect to paragraph (4)):
 (1)The number of women’s health centers. (2)The number of patient aligned care teams of the Department relating to women's health.
 (3)The number of full- and part-time gynecologists of the Department. (4)The number of designated women’s health care providers of the Department, disaggregated by facility of the Department.
 (5)The number of health care providers of the Department who have completed a mini-residency for women’s health care through Women Veterans Health Care Mini-Residency Program of the Department during the 1-year period preceding the submittal of the report, and the number that plan to participate in such a mini-residency during the 1-year period following such date.
 (6)The number of designated women’s health care providers of the Department who have sufficient female patients to retain their competencies and proficiencies.
 (g)Accessibility and treatment optionsEach report under subsection (a) shall include an analysis of the accessibility and treatment options for women veterans, including the following:
 (1)An assessment of wheelchair accessibility of women’s health centers of the Department, including, with respect to each such facility, an assessment of such accessibility for each kind of treatment provided at the center, including with respect to radiology and mammography, that addresses all relevant factors, including door sizes, hoists, and equipment.
 (2)The options for women veterans to access female mental health providers and primary care providers. (3)The options for women veterans at medical facilities of the Department with respect to clothing sizes, including for gowns, drawstring pants, and pajamas.
 (h)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Committees on Appropriations of the House of Representatives and the Senate.
 (2)The term gender-specific services means mammography, obstetric care, gynecological care, and such other services as the Secretary determines appropriate..
 (2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 7309A the following new items:
						
							
								7310. Office of Women’s Health.
								7310A. Annual reports on women’s Health..
 (c)Initial reportThe Secretary of Veterans Affairs shall submit the initial report under section 7310A of title 38, United States Code, as added by subsection (b), by not later than 180 days after the date of the enactment of this Act.
 102.Expansion of capabilities of women veterans call center to include text messagingThe Secretary of Veterans Affairs shall expand the capabilities of the Women Veterans Call Center of the Department of Veterans Affairs to include a text messaging capability.
			103.Requirement for Department of Veterans Affairs internet website to provide information on services
			 available to women veterans
 (a)In generalThe Secretary of Veterans Affairs shall survey the internet websites and information resources of the Department of Veterans Affairs in effect on the day before the date of the enactment of this Act and publish an internet website that serves as a centralized source for the provision to women veterans of information about the benefits and services available to them under laws administered by the Secretary.
 (b)ElementsThe internet website published under subsection (a) shall provide to women veterans information regarding all of the services available in the district in which the veteran is seeking such services, including, with respect to each medical center and community-based outpatient clinic in the applicable Veterans Integrated Service Network—
 (1)the name and contact information of each women veterans program manager; (2)a list of appropriate staff for other benefits available from the Veterans Benefits Administration, the National Cemetery Administration, and such other entities as the Secretary considers appropriate; and
 (3)such other information as the Secretary considers appropriate. (c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the internet website required by subsection (a) is updated not less frequently than once every 90 days.
 (d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the internet website required by subsection (a).
 (e)Derivation of fundsAmounts used by the Secretary to carry out this section shall be derived from amounts made available to the Secretary to publish internet websites of the Department.
				104.Report on Women Veterans Retrofit Initiative
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs and the Committees on Appropriations of the Senate and the House of Representatives a report on requirements to retrofit existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment of how the Secretary prioritizes retrofitting existing medical facilities to support provision of care to women veterans in comparison to other requirements.
 (2)A 5-year plan for retrofitting medical facilities of the Department to support the provision of care to women veterans.
					105.Establishment of environment of care standards and inspections at Department of Veterans Affairs
			 medical centers
 (a)In generalThe Secretary of Veterans Affairs shall establish a policy under which the environment of care standards and inspections at medical centers of the Department of Veterans Affairs include—
 (1)an alignment of the requirements for such standards and inspections with the women's health handbook of the Veterans Health Administration;
 (2)a requirement for the frequency of such inspections; (3)delineation of the roles and responsibilities of staff at the medical center who are responsible for compliance;
 (4)the requirement that each medical center submit to the Secretary and make publicly available a report on the compliance of the medical center with the standards; and
 (5)a remediation plan. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives certification in writing that the policy required by subsection (a) has been finalized and disseminated to Department all medical centers.
				106.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care
			 Mini-Residency Program
 (a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal year for the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs to provide opportunities for participation in such program for primary care and emergency care clinicians.
 (b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
				107.Establishment of women veteran training module for non-Department of Veterans Affairs health care
			 providers
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and make available to community providers a training module that is specific to women veterans.
 (b)Community provider definedIn this section, the term community provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs.
				IIMedical care
			201.Improved access to Department of Veterans Affairs medical care for women veterans
 (a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1720J.Medical services for women veterans
 (a)Access to careThe Secretary shall ensure that women’s health primary care services are available during regular business hours at every medical center and community based outpatient clinic of the Department.
 (b)Study on extended hours of careThe Secretary shall conduct a study to assess— (1)the use of extended hours as a means of reducing barriers to care;
 (2)the need for extended hours based on interviews with women veterans and employees; and (3)the best practices and resources required to implement use of extended hours.
 (c)Annual report to CongressNot later than September 30 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on compliance with subsection (a)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new item:
					
						
							1720J. Medical services for women veterans..
 202.Counseling and treatment for sexual traumaSection 1720D of title 38, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10); and
 (B)in paragraph (2)(A), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10);
 (2)by striking veteran each place it appears and inserting former member of the Armed Forces; (3)by striking veterans each place it appears and inserting former members of the Armed Forces; and
 (4)by adding at the end the following new subsection:  (g)In this section, the term former member of the Armed Forces includes the following:
 (1)A veteran described in section 101(2) of this title. (2)An individual not described in paragraph (1) who was discharged or released from the Armed Forces under a condition that is not honorable but not—
 (A)a dishonorable discharge; or (B)a discharge by court-martial..
				203.Counseling in retreat settings for women veterans and other individuals
 (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1712C the following new section:
					
						1712D.Counseling in retreat settings for women veterans and other individuals
							(a)Program
 (1)Commencing not later than January 1, 2021, the Secretary shall carry out, through the Readjustment Counseling Service of the Veterans Health Administration, a program to provide reintegration and readjustment services described in subsection (b) in group retreat settings to covered individuals, including cohorts of women veterans who are eligible for readjustment counseling services under section 1712A of this title.
 (2)The participation of a covered individual in the program under paragraph (1) shall be at the election of the individual.
 (b)Covered servicesThe services provided to a covered individual under the program under subsection (a)(1) shall include the following:
 (1)Information on reintegration into the family, employment, and community of the individual. (2)Financial counseling.
 (3)Occupational counseling. (4)Information and counseling on stress reduction.
 (5)Information and counseling on conflict resolution. (6)Such other information and counseling as the Secretary considers appropriate to assist the individual in reintegration into the family, employment, and community of the veteran.
 (c)Biennial reportsNot later than December 31, 2022, and each even-numbered year thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the program under subsection (a)(1).
 (d)Covered individual definedIn this section, the term covered individual means— (1)Any veteran who is enrolled in the system of annual patient enrollment under section 1705 of this title.
 (2)Any survivor or dependent of a veteran who is eligible for medical care under section 1781 of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1712C the following new item:
					
						
							1712D. Counseling in retreat settings for women veterans and other individuals..
				204.Improvement of health care services provided to newborn children by Department of Veterans Affairs
 (a)ExpansionSection 1786 of title 38, United States Code, is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking seven days and inserting 14 days; and
 (2)by adding at the end the following new subsection:  (f)Annual reportNot later than 60 days after the end of each fiscal year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the health care services provided under subsection (a) during such fiscal year, including the number of newborn children who received such services during such fiscal year..
					(b)Authority To furnish medically necessary transportation for newborn children of certain women
 veteransSuch section is further amended— (1)in subsection (a)—
 (A)in the matter before paragraph (1)— (i)by inserting and transportation necessary to receive such services after described in subsection (b); and
 (ii)by inserting , except as provided in subsection (e), after 14 days; (B)in paragraph (1), by striking or;
 (C)in paragraph (2), by striking the period at the end and inserting ; or; and (D)by adding at the end the following new paragraph:
							
 (3)another location, including a health care facility, if the veteran delivers the child before arriving at a facility described in paragraph (1) or (2).;
 (2)in subsection (b), by inserting before the period at the end the following: , including necessary health care services provided by a facility other than the facility where the newborn child was delivered (including a specialty pediatric hospital) that accepts transfer of the newborn child and responsibility for treatment of the newborn child; and
 (3)by inserting before subsection (f), as added by subsection (a), the following new subsections:  (c)Transportation (1)Transportation furnished under subsection (a) to, from, or between care settings to meet the needs of a newborn child includes costs for either or both the newborn child and parents.
 (2)Transportation furnished under subsection (a) is transportation by ambulance, including air ambulance, or other appropriate medically staffed modes of transportation—
 (A)to another health care facility (including a specialty pediatric hospital) that accepts transfer of the newborn child or otherwise provides post-delivery care services when the treating facility is not capable of furnishing the care or services required; or
 (B)to a health care facility in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.
 (3)Amounts paid by the Department for transportation under this section shall be derived from the Medical Services appropriations account of the Department.
								(d)Reimbursement or payment for health care services or transportation
 (1)Pursuant to regulations the Secretary shall prescribe to establish rates of reimbursement and any limitations thereto under this section, the Secretary shall directly reimburse a covered entity for health care services or transportation services provided under this section, unless the cost of the services or transportation is covered by an established agreement or contract. If such an agreement or contract exists, its negotiated payment terms shall apply.
								(2)
 (A)Reimbursement or payment by the Secretary under this section on behalf of an individual to a covered entity shall, unless rejected and refunded by the covered entity within 30 days of receipt, extinguish any liability on the part of the individual for the health care services or transportation covered by such payment.
 (B)Neither the absence of a contract or agreement between the Secretary and a covered entity nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of subparagraph (A).
 (3)In this subsection, the term covered entity means any individual, transportation carrier, organization, or other entity that furnished or paid for health care services or transportation under this section.
 (e)ExceptionPursuant to such regulations as the Secretary shall prescribe to carry out this section, the Secretary may furnish more than 14 days of health care services described in subsection (b), and transportation necessary to receive such services, to a newborn child based on medical necessity if the child is in need of additional care, including a case in which the newborn child has been discharged or released from a hospital and requires readmittance to ensure the health and welfare of the newborn child..
 (c)Treatment of certain expenses already incurredPursuant to such regulations as the Secretary of Veterans Affairs shall prescribe, the Secretary may provide reimbursement under section 1786 of title 38, United States Code, as amended by subsection (a), health care services or transportation services furnished to a newborn child during the period beginning on May 5, 2010, and ending on the date of the enactment of this Act, if the Secretary determines that, under the circumstances applicable with respect to the newborn, such reimbursement appropriate.
				IIIReports and other matters
			AReports
				301.Assessment of effects of intimate partner violence on women veterans by Advisory Committee on Women
 VeteransSection 542(c)(1) of title 38, United States Code, is amended— (1)in subparagraph (B), by striking and at the end;
 (2)by redesignating subparagraph (C) as subparagraph (D); and (3)by inserting after subparagraph (B) the following new subparagraph (C):
						
 (C)an assessment of the effects of intimate partner violence on women veterans; and. 302.Study on staffing of Women Veteran Program Manager program at medical centers of the Department of Veterans Affairs and training of staff (a)StudyThe Secretary of Veterans Affairs shall conduct a study on the use of the Women Veteran Program Manager program of the Department of Veterans Affairs to determine—
 (1)if the program is appropriately staffed at each medical center of the Department; (2)whether each medical center of the Department is staffed with a Women Veteran Program Manager; and
 (3)whether it would be feasible and advisable to have a Women Veteran Program Ombudsman at each medical center of the Department.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).
 (c)TrainingThe Secretary shall ensure that all Women Veteran Program Managers and Women Veteran Program Ombudsmen receive the proper training to carry out their duties.
					303.Report on availability of prosthetic items for women veterans from the Department of Veterans
 AffairsNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetic items made for women veterans, including an assessment of the availability of such prosthetic items at each medical facility of the Department. The report shall—
 (1)address efforts on research, development, and employment of additive manufacture technology (commonly referred to as 3D printing) to provide prosthetic items for women veterans; and
 (2)include a survey with a representative sample of 50,000 veterans (of which women shall be overrrepresented) in amputee care program on satisfaction with prosthetics furnished or procured by the Department that replace appendages or their function.
					304.Study of barriers for women veterans to health care from the Department of Veterans Affairs
 (a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study of the barriers to the provision of comprehensive health care by the Department of Veterans Affairs encountered by women who are veterans. In conducting the study, the Secretary shall—
 (1)survey women veterans who seek or receive hospital care or medical services provided by the Department of Veterans Affairs as well as women veterans who do not seek or receive such care or services;
 (2)administer the survey to a representative sample of women veterans from each Veterans Integrated Service Network; and
 (3)ensure that the sample of women veterans surveyed is of sufficient size for the study results to be statistically significant and is a larger sample than that of the study referred to in subsection (b)(1).
 (b)Use of previous studiesIn conducting the study required by subsection (a), the Secretary shall build on the work of the studies of the Department of Veterans Affairs titled—
 (1)National Survey of Women Veterans in Fiscal Year 2007–2008; and (2)Study of Barriers for Women Veterans to VA Health Care 2015.
 (c)Elements of studyIn conducting the study required by subsection (a), the Secretary shall conduct research on the effects of the following on the women veterans surveyed in the study:
 (1)The barriers associated with seeking mental health care services, including with respect to provider availability, telehealth access, and family, work, and school obligations.
 (2)The effect of driving distance or availability of other forms of transportation to the nearest medical facility on access to care.
 (3)The effect of access to care in the community. (4)The availability of child care.
 (5)The acceptability of integrated primary care, women’s health clinics, or both. (6)The comprehension of eligibility requirements for, and the scope of services available under, hospital care and medical services.
 (7)The perception of personal safety and comfort in inpatient, outpatient, and behavioral health facilities.
 (8)The gender sensitivity of health care providers and staff to issues that particularly affect women. (9)The effectiveness of outreach for health care services available to women veterans.
 (10)The location and operating hours of health care facilities that provide services to women veterans. (11)The perception of women veterans regarding the motto of the Department of Veterans Affairs.
 (12)Such other significant barriers as the Secretary considers appropriate. (d)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section.
					(e)Mandatory review of data by certain department divisions
 (1)In generalThe Secretary shall ensure that the head of each division of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under this section. The head of each such division shall submit findings with respect to the study to the Under Secretary for responsibilities relating to health care services for women veterans.
 (2)Specified divisionsThe divisions of the Department of Veterans Affairs specified in this paragraph are the following: (A)The Under Secretary for Health.
 (B)The Office of Women’s Health. (C)The Center for Women Veterans established under section 318 of title 38, United States Code.
 (D)The Advisory Committee on Women Veterans established under section 542 of such title. (f)ReportNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study required under this section. The report shall include recommendations for such administrative and legislative action as the Secretary considers appropriate. The report shall also include the findings of the head of each division of the Department specified under subsection (e)(2) and of the Under Secretary for Health.
					305.Report regarding veterans who receive benefits under laws administered by the Secretary of Veterans
			 Affairs
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall publish a report regarding veterans who receive benefits under laws administered by the Secretary, including the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.
 (b)DataThe data regarding veterans published in the report under subsection (a)— (1)shall be disaggregated by—
 (A)sex; (B)minority group member status; and
 (C)minority group member status listed by sex. (2)may not include any personally identifiable information.
 (c)Matters includedThe report under subsection (a) shall include— (1)identification of any disparities in the use of benefits under laws administered by the Secretary; and
 (2)an analysis of the cause of such disparities and recommendations to address such disparities. (d)Minority group member definedIn this section, the term minority group member has the meaning given that term in section 544 of title 38, United States Code.
 306.Study on Women Veteran Coordinator programNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing a study on the Women Veteran Coordinator program of the Veterans Benefits Administration of the Department of Veterans Affairs. Such study shall identify the following:
 (1)If the program is appropriately staffed at each regional benefits office of the Department. (2)Whether each regional benefits office of the Department is staffed with a Women Veteran Coordinator.
 (3)The position description of the Women Veteran Coordinator. (4)Whether an individual serving in the Women Veteran Coordinator position concurrently serves in any other position, and if so, the allocation of time the individual spends in each such position.
 (5)A description of the metrics the Secretary uses to determine the success and performance of the Women Veteran Coordinator.
					BOther matters
				321.Anti-harassment and anti-sexual assault policy of the Department of Veterans Affairs
 (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:
						
							533.Anti-harassment and anti-sexual assault policy
 (a)EstablishmentThe Secretary of Veterans Affairs shall establish a comprehensive policy to end harassment and sexual assault, including sexual harassment and gender-based harassment, throughout the Department of Veterans Affairs. This policy shall include the following:
 (1)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault committed by any non-Department individual within a facility of the Department, including with respect to accountability or disciplinary measures.
 (2)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault of any non-Department individual within a facility of the Department.
 (3)A process for any non-Department individual to report harassment and sexual assault described in paragraph (1), including an option for confidential reporting, and for the Secretary to respond to and address such reports.
 (4)Clear mechanisms for non-Department individuals to readily identify to whom and how to report incidents of harassment and sexual assault committed by another non-Department individual.
 (5)Clear mechanisms for employees and contractors of the Department to readily identify to whom and how to report incidents of harassment and sexual assault and how to refer non-Department individuals with respect to reporting an incident of harassment or sexual assault.
 (6)A process for, and mandatory reporting requirement applicable to, any employee or contractor of the Department who witnesses harassment or sexual assault described in paragraph (1) or (2) within a facility of the Department, regardless of whether the individual affected by such harassment or sexual assault wants to report such harassment or sexual assault.
 (7)The actions possible, including disciplinary actions, for employees or contractors of the Department who fail to report incidents of harassment and sexual assault described in paragraph (1) or (2) that the employees or contractors witness.
 (8)On an annual or more frequent basis, mandatory training for employees and contractors of the Department regarding how to report and address harassment and sexual assault described in paragraphs (1) and (2), including bystander intervention training.
 (9)On an annual or more frequent basis, the distribution of the policy under this subsection and anti-harassment and anti-sexual assault educational materials by mail or email to each individual receiving a benefit under a law administered by the Secretary.
 (10)The prominent display of anti-harassment and anti-sexual assault messages in each facility of the Department, including how non-Department individuals may report harassment and sexual assault described in paragraphs (1) and (2) at such facility and the points of contact under subsection (b).
 (11)The posting on internet websites of the Department, including the main internet website regarding benefits of the Department and the main internet website regarding health care of the Department, of anti-harassment and anti-sexual assault banners specifically addressing harassment and sexual assault described in paragraphs (1) and (2).
 (b)Points of contactThe Secretary shall designate, as a point of contact to receive reports of harassment and sexual assault described in paragraphs (1) and (2) of subsection (a)—
 (1)at least one individual, in addition to law enforcement, at each facility of the Department (including Vet Centers under section 1712A of this title), with regard to that facility;
 (2)at least one individual employed in each Veterans Integrated Service Network, with regards to facilities in that Veterans Integrated Service Network;
 (3)at least one individual employed in each regional benefits office; (4)at least one individual employed at each location of the National Cemetery Administration; and
 (5)at least one individual employed at the Central Office of the Department to track reports of such harassment and sexual assault across the Department, disaggregated by facility.
 (c)AccountabilityThe Secretary shall establish a policy to ensure that each facility of the Department and each director of a Veterans Integrated Service Network is responsible for addressing harassment and sexual assault at the facility and the Network. Such policy shall include—
 (1)a remediation plan for facilities that experience five or more incidents of sexual harassment, sexual assault, or combination thereof, during any single fiscal year; and
 (2)taking appropriate actions under chapter 7 or subchapter V of chapter 74 of this title. (d)DataThe Secretary shall ensure that the in-take process for veterans at medical facilities of the Department includes a survey to collect the following information:
 (1)Whether the veteran feels safe at the facility and whether any events occurred at the facility that affect such feeling.
 (2)Whether the veteran wants to be contacted later by the Department with respect to such safety issues.
									(e)Working group
 (1)The Secretary shall establish a working group to assist the Secretary in implementing policies to carry out this section.
 (2)The working group established under paragraph (1) shall consist of representatives from— (A)veterans service organizations;
 (B)State, local, and Tribal veterans agencies; and (C)other persons the Secretary determines appropriate.
 (3)The working group established under paragraph (1) shall develop, and the Secretary shall carry out— (A)an action plan for addressing changes at the local level to reduce instances of harassment and sexual assault;
 (B)standardized media for veterans service organizations and other persons to use in print and on the internet with respect to reducing harassment and sexual assault; and
 (C)bystander intervention training for veterans. (f)ReportsThe Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives an annual report on harassment and sexual assault described in paragraphs (1) and (2) of subsection (a) in facilities of the Department. Each such report shall include the following:
 (1)Results of harassment and sexual assault programming, including the End Harassment program. (2)Results of studies from the Women’s Health Practice-Based Research Network of the Department relating to harassment and sexual assault.
 (3)Data collected on incidents of sexual harassment and sexual assault. (4)A description of any actions taken by the Secretary during the year preceding the date of the report to stop harassment and sexual assault at facilities of the Department.
 (5)An assessment of the implementation of the training required in subsection (a)(7). (6)A list of resources the Secretary determines necessary to prevent harassment and sexual assault at facilities of the Department.
 (g)DefinitionsIn this section: (1)The term non-Department individual means any individual present at a facility of the Department who is not an employee or contractor of the Department.
 (2)The term sexual harassment has the meaning given that term in section 1720D of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 532 the following new item:
						
							
								533. Anti-harassment and anti-sexual assault policy..
 (c)Definition of sexual harassmentSection 1720D(f) of such title is amended by striking repeated,. (d)DeadlineThe Secretary shall commence carrying out section 533 of such title, as added by subsection (a), not later than 180 days after the date of enactment of this Act.
					322.Support for organizations that have a focus on providing assistance to women veterans and their
 familiesSection 2044(e) of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (4)There is authorized to be appropriated $20,000,000 for fiscal year 2020 to provide, under subsection (a), financial assistance to organizations that have a focus on providing assistance to women veterans and their families..
				323.Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans
			 who are homeless
 (a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a).
					324.Department of Veterans Affairs public-private partnership on legal services for women veterans
 (a)Partnership requiredThe Secretary of Veterans Affairs shall establish a partnership with at least one nongovernmental organization to provide legal services to women veterans.
 (b)FocusThe focus of the partnership established under subsection (a) shall be on the 10 highest unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey.
					325.Program to assist veterans who experience intimate partner violence or sexual assault
 (a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to assist former members of the armed forces who have experienced or are experiencing intimate partner violence or sexual assault in accessing benefits from the Department of Veterans Affairs, including coordinating access to medical treatment centers, housing assistance, and other benefits from the Department.
 (b)CollaborationThe Secretary shall carry out the program under subsection (a) in collaboration with— (1)intimate partner violence shelters and programs;
 (2)rape crisis centers; (3)State intimate partner violence and sexual assault coalitions; and
 (4)such other health care or other service providers that serve intimate partner violence or sexual assault victims as determined by the Secretary, particularly those providing emergency services or housing assistance.
 (c)Authorized activitiesIn carrying out the program under subsection (a), the Secretary may conduct the following activities:
 (1)Training for community-based intimate partner violence or sexual assault service providers on— (A)identifying former members of the Armed Forces who have been victims of intimate partner violence or sexual assault;
 (B)coordinating with local service providers of the Department; and (C)connecting former members of the Armed Forces with appropriate housing, mental health, medical, and other financial assistance or benefits from the Department.
 (2)Assistance to service providers to ensure access of veterans to intimate partner violence and sexual assault emergency services, particularly in underserved areas, including services for Native American veterans (as defined in section 3765 of title 38, United States Code).
 (3)Such other outreach and assistance as the Secretary determines necessary for the provision of assistance under subsection (a).
						(d)Intimate partner violence and sexual assault outreach coordinators
 (1)In generalIn order to effectively assist veterans who have experienced intimate partner violence or sexual assault, the Secretary may establish local coordinators to provide outreach under the program required by subsection (a).
 (2)Local coordinator knowledgeThe Secretary shall ensure that each coordinator established under paragraph (1) is knowledgeable about—
 (A)the dynamics of intimate partner violence and sexual assault, including safety concerns, legal protections, and the need for the provision of confidential services;
 (B)the eligibility of veterans for services and benefits from the Department that are relevant to recovery from intimate partner violence and sexual assault, particularly emergency housing assistance, mental health care, other health care, and disability benefits; and
 (C)local community resources addressing intimate partner violence and sexual assault. (3)Local coordinator assistanceEach coordinator established under paragraph (1) shall assist intimate partner violence shelters and rape crisis centers in providing services to veterans.
						326.Study and task force on veterans experiencing intimate partner violence or sexual assault
					(a)National baseline study
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Attorney General, shall conduct a national baseline study to examine the scope of the problem of intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans.
 (2)Matters includedThe study under paragraph (1) shall— (A)include a literature review of all relevant research on intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans;
 (B)examine the prevalence of the experience of intimate partner violence among— (i)women veterans;
 (ii)veterans who are minority group members (as defined in section 544 of title 38, United States Code, and including other minority populations as the Secretary determines appropriate);
 (iii)urban and rural veterans; (iv)veterans who are enrolled in a program under section 1720G of title 38, United States Code;
 (v)veterans who are in intimate relationships with other veterans; and (vi)veterans who are described in more than one clause of this subparagraph;
 (C)examine the prevalence of the perpetration of intimate partner violence by veterans; and (D)include recommendations to address the findings of the study.
 (3)ReportNot later than 30 days after the date on which the Secretary completes the study under paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on such study.
 (b)Task forceNot later than 90 days after the date on which the Secretary completes the study under subsection (a), the Secretary, in consultation with the Attorney General and the Secretary of Health and Human Services, shall establish a national task force (in this section referred to as the Task Force) to develop a comprehensive national program, including by integrating facilities, services, and benefits of the Department of Veterans Affairs into existing networks of community-based intimate partner violence and sexual assault services, to address intimate partner violence and sexual assault among veterans.
 (c)Consultation with stakeholdersIn carrying out this section, the Task Force shall consult with— (1)representatives from veteran service organizations and military service organizations;
 (2)representatives from not fewer than three national organizations or State coalitions with demonstrated expertise in intimate partner violence prevention, response, or advocacy; and
 (3)representatives from not fewer than three national organizations or State coalitions, particularly those representing underserved and ethnic minority communities, with demonstrated expertise in sexual assault prevention, response, or advocacy.
 (d)DutiesThe duties of the Task Force shall include the following: (1)To review existing services and policies of the Department and develop a comprehensive national program to address intimate partner violence and sexual assault prevention, response, and treatment.
 (2)To review the feasibility and advisability of establishing an expedited process to secure emergency, temporary benefits, including housing or other benefits, for veterans who are experiencing intimate partner violence or sexual assault.
 (3)To review and make recommendations regarding the feasibility and advisability of establishing dedicated, temporary housing assistance for veterans experiencing intimate partner violence or sexual assault.
 (4)To identify any requirements regarding intimate partner violence assistance or sexual assault response and services that are not being met by the Department and make recommendations on how the Department can meet such requirements.
 (5)To review and make recommendations regarding the feasibility and advisability of providing direct services or contracting for community-based services for veterans in response to a sexual assault, including through the use of sexual assault nurse examiners, particularly in underserved or remote areas, including services for Native American veterans.
 (6)To review the availability of counseling services provided by the Department and through peer network support, and to provide recommendations for the enhancement of such services, to address—
 (A)the perpetration of intimate partner violence and sexual assault; and (B)the recovery of veterans, particularly women veterans, from intimate partner violence and sexual assault.
 (7)To review and make recommendations to expand services available for veterans at risk of perpetrating intimate partner violence.
 (e)ReportNot later than 1 year after the date of the enactment of this Act, and not less frequently than annually thereafter by October 1 of each year, the Task Force shall submit to the Secretary of Veterans Affairs and Congress a report on the activities of the Task Force, including any recommendations for legislative or administrative action.
 (f)DefinitionsIn this section: (1)The term Native American veteran has the meaning given that term in section 3765 of title 38, United States Code.
 (2)The term State has the meaning given that term in section 101 of title 38, United States Code.  Passed the House of Representatives November 12, 2019.Cheryl L. Johnson,Clerk 